Mathews, /.,
delivered the opinion of the court.
This suit is brought to recover from the defendant a sum ■of money, which the plaintiff alleges he paid for the use and benefit of the former, in fulfillment and discharge of a contract by which he was bound as the real debtor to the Louisiana Insurance Company.
The plaintiff obtained judment in the court below, from which the defendant appealed.
The facts of the case, as they appear by the evidence, are the following: The plaintiff was owner of twenty-eight shares' in the stock or capital of the Louisiana Insurance Company, which he caused to be sold at auction. At this sale, the defendant became purchaser, at an immense discount, on the amount which had been actually paid on each share. The sum thus paid, was one hundred dollars per share, the shares being one thousand each; the balance of nine tenths was to be secured to the corporation by each stockholder, by mortgage or pledge of other stocks. The payment of this balance was secured, as required by the plaintiff. On the 13th' of October, 1834, the board of directors of the company called in two hundred dollars on each share, to be paid one half on the 1st of November following, and the other on the 15th of that month. Before these payments became due, viz: on the 21st of October, the stock, as above stated, was sold to the defendant, Gordon, who, in a suit brought by the corporation, was compelled to pay the amount thus called in; and the present action is instituted to recover it, and the price of adjudication made by auction, from the defendant, in which the plaintiff alleges that the contract under which the former acquired the stock in question, was not complied with on his part; that he was really bound to pay to the company the amount called in; and, payable subsequently to the sale and transfer of the stock to him. In avoidance of this contract, the defendant in his answer alleges concealment on the part of the plaintiff, in relation to the embarrassed state of the company, &c., and consequent fraud.
A purchaser of stocks st auction when there isnó them ^subjecfto ail the requirements ot the charter of the which they emanate.
Where a purchaser is sued to compel a compliance with the conditions of the sale, and avers he is not hound by it, evidence is admissible to show that he offered his notes at long- dale in compliance, and as a recognition pfhis hid.
The cause was submitted to a jury, who by their verdict negative the alleged concealment and fraud, and found for the plaintiff five thousand seven hundred dollars. The record contains several bills of exception, two to the testimony offered on the part of the plaintiff, and one to the charge of i l * ' the judge a quo to the jury. We consider the facts offered to proven, by the witness Peirce, whose testimony was reiected, as not very material to the issue made by the J . J . pleadings. We shall, therefore, leave this bill unnoticed. In relation to the second, which was to testimony admitted by the court below, we are unable to perceive any good reasons why it should* have been rejected, and the counsel for the defendant has not favored us with any. We are of opinion that the charge of the judge was correct, and that the verdict and judgment are conformable to the law and evidence of the case.-
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.